Case: 20-60983     Document: 00515961081         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals                             United States Court of Appeals

                   for the Fifth Circuit                                          Fifth Circuit

                                                                                FILED
                                                                           August 2, 2021
                                                                           Lyle W. Cayce
                                  No. 20-60983
                                                                                Clerk
                                Summary Calendar


   Karina Jeannet Temaj-Augustin; Eileen Iselle Ramirez-
   Temaj,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 563 916
                              BIA No. A208 563 917


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Karina Jeannet Temaj-Augustin and her derivative beneficiary, Eileen
   Iselle Ramirez-Temaj, are natives and citizens of Guatemala. They petition
   for review of the denial of their application for asylum and for protection


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60983       Document: 00515961081          Page: 2    Date Filed: 08/02/2021




                                     No. 20-60983


   under the Convention Against Torture (CAT). They do not challenge the
   denial of their claim for withholding of removal and have therefore
   abandoned that claim. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003).
            This court reviews the final decision of the Board of Immigration
   Appeals (BIA) and will only consider the decision of the Immigration Judge
   (IJ) where it influenced the decision of the BIA. Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007). Questions of law are reviewed de novo; factual
   findings, for substantial evidence. Id. at 594; Wang v. Holder, 569 F.3d 531,
   536 (5th Cir. 2009). Under the substantial evidence standard, this court may
   not reverse an immigration court’s factual findings unless “the evidence was
   so compelling that no reasonable factfinder could conclude against it.”
   Wang, 569 F.3d at 537. Whether an applicant is eligible for asylum or
   protection under the CAT is a factual finding which, as noted above, is
   reviewed for substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
   Cir. 2006) (citations omitted).
            To be eligible for asylum, the petitioners must show they are unable
   or unwilling to return to their country “because of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42)(A); 8 U.S.C. § 1158(b)(1). A cognizable PSG must: (1) consist
   of persons who share a common immutable characteristic; (2) be defined
   with particularity; and (3) be socially visible or distinct within the society in
   question. Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014). Further,
   “the social group must exist independently of the fact of persecution.” Id. at
   236 n.11.
            Petitioners argue that substantial evidence exists that, if removed,
   they will suffer persecution on account of Temaj-Augustin’s membership in




                                          2
Case: 20-60983     Document: 00515961081          Page: 3    Date Filed: 08/02/2021




                                   No. 20-60983


   the particular social group (PSG) of “Guatemalan women who are unable to
   leave their abusive relationship.” This court has cautioned that PSGs cannot
   be circularly defined based on the persecution that their members suffer. See
   Gonzales-Veliz v. Barr, 938 F.3d 219, 232 (5th Cir. 2019). A group is not
   cognizable if it “is defined by, and does not exist independently of, the
   harm.” Id. This court has specifically declined to recognize as particular
   social groups various permutations of groups of women who are subjected to
   domestic abuse. See id. Accordingly, petitioners are ineligible for asylum
   because Temaj-Augustin’s proposed social group is not cognizable.
          To qualify for CAT protection, an applicant must establish that she is
   more likely than not to be tortured if removed to her home country and that
   the torture would be inflicted or condoned by the state. Chen, 470 at 1138-
   39; 8 C.F.R. § 1208.16(c). Petitioners have not made this showing. See
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); see also Morales v.
   Sessions, 860 F.3d 812, 818 (5th Cir. 2017) (defining “torture” for purposes
   of the CAT). Petitioners’ argument that they will be tortured based on
   generalized social conditions in Guatemala is too speculative to support CAT
   relief and is insufficient to compel reversal under the substantial evidence
   standard. See Ramirez-Mejia, 794 F.3d at 493-94.
          The petition for review is DENIED.




                                         3